Citation Nr: 9934631	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  90-49 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
asthma/bronchitis.  

2.  Entitlement to an increased (compensable) rating for 
maxillary sinusitis and rhinitis.  

3.  The veteran's dissatisfaction with the initial 10 percent 
rating assigned effective from December 12, 1988 following a 
grant of service connection for lumbosacral disc disease and 
the subsequent 60 percent rating assigned effective from 
August 29, 1997.

(The issue of entitlement to educational assistance allowance 
under Chapter 34, Title 38, United States Code is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1971, 
from March 1974 to December 1976, and from April 1980 to 
March 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Phoenix, Arizona Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case has been remanded by the Board to the RO in May 1991 and 
in February 1994.

The Board notes that in a May 1999 statement, the veteran 
indicated that he was satisfied with the current 10 percent 
rating for his bronchitis/asthma and withdrew that matter 
from further appellate consideration.  However, as noted 
below in this decision, the veteran had appealed the original 
non-compensable rating for this disability.  Fenderson v. 
West, 12 Vet. App 119 (1999).  As such, the matter of whether 
a compensable rating should have been assigned at any point 
prior to when the veteran was granted a 10 percent rating 
must still be addressed.  

The Board notes that in a November 1997 rating decision, 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for residuals of a laceration of the right 
forearm was denied.  In a May 1999 rating decision, service 
connection for sleep apnea and an ear infection was denied.  
The veteran was notified of both of these rating decisions 
and of his procedural and appellate rights, but he has not 
initiated an appeal as to any of these issues.  As such, none 
of these issues is in appellate status and before the Board.  
However, the veteran has indicated that he is seeking service 
connection for hearing loss and entitlement to a total 
disability rating based on individual unemployability.  The 
Board refers these issues to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  For the period of March 24, 1983 to December 11, 1988, 
the veteran's asthma/bronchitis was manifested by coughing, 
but was not moderate with considerable night or morning 
cough, slight dyspnea on exercise, and scattered bilateral 
rales.  

2.  Prior to October 7, 1996, the veteran's maxillary 
sinusitis and rhinitis were not productive of definite 
atrophy of the intranasal structure, moderate 
secretion/discharge, crusting, or scabbing.  

3.  The current medical evidence shows that the veteran's 
maxillary sinusitis and rhinitis are not productive of 
definite atrophy of the intranasal structure, moderate 
secretion/discharge, crusting, or scabbing; do not cause one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment and/or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

4.  The current medical evidence shows that the veteran's 
maxillary sinusitis and rhinitis have resulted in two small 
mucous retention cysts or polyps in the alveolar recess of 
the right maxillary sinus as shown on a coronal computerized 
tomographic scan of the sinuses; however, rhinoscleroma has 
not been demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
asthma/bronchitis for the period of March 24, 1983 to 
December 11, 1988, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Part 4, Diagnostic 
Code 6600-6602 (1995).  

2.  The schedular criteria for a compensable rating for 
maxillary sinusitis and rhinitis under the criteria in effect 
prior to October 7, 1996, to be assigned after October 6, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Part 4, Diagnostic Code 6513-
6501 (1995).  

3.  The schedular criteria for a rating of 30 percent, but 
not more, for maxillary sinusitis and rhinitis under the 
criteria in effect as of October 7, 1996, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Part 4, Diagnostic Code 
6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim for 
higher ratings are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disabilities are more disabling than represented by 
the current ratings.  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992)).  There is a further duty to assist the 
veteran in developing the facts pertinent to his claim 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Historically, the service medical records revealed diagnoses 
of sinusitis, rhinitis, bronchitis, and asthma.  Post-service 
December 1983 VA examination revealed that the veteran 
complained of considerable shortness of breath and tightness 
in his chest.  He also reported a productive cough.  Although 
he indicated being on medication in the past, he reported 
that he was not currently taking medication.  When the 
veteran took a deep breath upon examination, there was some 
coughing, but no evidence of expectoration.  Chest excursion 
was normal to palpation and percussion.  No pathology was 
found.  On auscultation, no rales or rhonchi were heard.  
Sinus examination showed the presence of nasal congestion.  
Ear canals were full of cerumen.  Tympanic membranes were not 
visualized.  There was no discharge.  Pulmonary function 
testing, bronchodilator spirometry, revealed FEV-1 of 109 
percent of predicted and FEV/FVC of 93 percent.  Spirometry 
testing was noted to be normal, but it was noted that lung 
volume testing was inaccurate.  Paranasal sinus x-rays 
revealed sinusitis/rhinitis and chest x-rays were normal.  
The diagnoses were mild bronchitis by history with negative 
pulmonary function testing; low grade maxillary sinusitis; 
and chronic rhinitis, by history, with some exacerbation at 
the present time.  

In a February 1984, the veteran was originally granted 
service connection for maxillary sinusitis with history of 
rhinitis and bronchitis, and was assigned a 10 percent 
rating.  

In February 1985, the veteran was afforded another VA 
examination.  At that time, the veteran reported no problems 
with his sinuses.  Examination revealed that the ear canals 
were full of cerumen which were cleaned.  The tympanic 
membrane bilaterally was intact and mobile with stapediopexy 
on both sides.  No other abnormalities were shown on 
examination.  Parasinus films showed no evidence of changes 
of acute or chronic sinusitis.  The impression was history of 
episode of acute maxillary sinusitis with no evidence of 
chronic or recurrent active disease.  Respiratory examination 
revealed no rales or abnormality.  Pulmonary function 
testing, bronchodilator spirometry, revealed FEV-1 of 87 
percent of predicted and FEV/FVC of 100 percent.  The 
diagnoses was history of bronchitis, not shown on 
examination.  

In a subsequent April 1985 rating decision, the 10 percent 
rating was reduced to non-compensable based on medical 
evidence showing no current active disease.  

Medical records show that the veteran was seen for complaints 
of congested sinuses and ear infection in 1987.  In 1987, it 
was also noted that he had allergic rhinitis and asthma.  The 
veteran's asthma was treated with medication and an inhaler.  

In July 1989, the veteran filed a claim for an increased 
rating for his sinus disorder as well as service connection 
for asthma.  

At this point, the Board notes that the veteran is 
incarcerated.  Records from the Arizona State Department of 
Corrections dated in early 1988 reflect that the veteran was 
being treated for asthma.  It was noted that his asthma was 
well-controlled with an inhaler.  It was further noted that 
the veteran reported sinus drainage, headaches, nasal 
stuffiness, and itching eyes with some maxillary tenderness.  
In addition, the veteran was diagnosed as having allergic 
rhinitis.  A November 1988 chest x-ray was normal.  In May 
1989, sinus x-rays were taken which yielded negative results.  
In September 1989, it was noted that the veteran had no 
active problem with his asthma.  That same month, the veteran 
reported that his sinuses were congested.  In November 1989, 
the veteran complained that his ears were plugged, that he 
felt dizzy, and that his sinuses were congested.  A moderate 
amount of ear wax was seen and the veteran underwent ear 
irrigation to remove the wax.  In December 1989, the veteran 
reported sinus problems and requested medication.  
Thereafter, he was treated for influenza/viral syndrome.  

In September 1990, the veteran's claim for an increased 
rating for service-connected sinus disorder was denied.  He 
appealed that determination.  

In an August 1992 rating decision, the RO determined that a 
clear and unmistakable error was made in the February 1984 
rating decision in not formally disposing of the issue of 
service connection for asthma.  The RO then granted service 
connection for asthma with bronchitis, and rated that 
combined disability as non-compensable effective March 24, 
1983.  Also, the RO separated the bronchitis from the 
maxillary sinusitis and rhinitis so that the veteran became 
separately service-connected for maxillary sinusitis and 
rhinitis with a noncompensable evaluation and asthma, 
bronchitis, as noted, with a noncompensable evaluation.  In a 
prior Board decision, the Board determined that in light of 
this rating decision and the fact that the issue of an 
increased rating for service-connected sinus disorder was 
already in appellate status, the matter of an increased 
rating for asthma/bronchitis was also in appellate status.  
However, during the course of the veteran's appeal, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") rendered a decision in 
Fenderson.  Pursuant to that case, the issue in appellate 
status is the veteran's dissatisfaction with the rating 
assigned in the rating decision in which service connection 
was granted as opposed to the issue being entitlement to an 
increased rating.  In addition, according to Fenderson, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  In this case, 
the RO, as set forth below, subsequently granted a 10 percent 
rating for asthma/bronchitis, but assigned the 10 percent 
effective from a date later than the effective date of 
service connection.  Thus, the RO assigned "staged 
ratings."  As noted in the introductory portion, the only 
matter currently before the Board is whether a compensable 
rating was warranted prior to the date on which the veteran 
was assigned the 10 percent rating.  

Thereafter, records were received from the Arizona State 
Department of Corrections.  These records, dated from 1990 to 
1992, show that chest x-rays were taken in October 1990 which 
revealed that the film was underpenetrated with poor 
inspiration effort.  There was no evidence, however, of 
cardiopulmonary disease.  Subsequent records show that the 
veteran complained that his sinuses were bothering him.  The 
records also showed that he continued to use an inhaler for 
his asthma.  

In February 1994, the Board remanded the veteran's claims to 
the RO for further development.  In compliance with the 
Board's remand, additional records were obtained and 
additional examinations were conducted.  The RO made every 
effort to obtain all records in compliance with the VA's duty 
to assist.  

In December 1994, the veteran was afforded a VA respiratory 
examination.  At that time, the veteran reported that dust, 
humidity, and pollen all increased the severity of his 
respiratory problem and caused wheezing and dizziness.  
Examination of the chest revealed normal AP diameter.  No 
rhonchi or rales were heard.  There were scattered expiratory 
wheezes bilaterally.  The chest was clear to percussion.  
Sputum was clear.  The veteran reported that he experienced 2 
to 3 attacks per year of asthma which always improved with 
medication and his inhaler.  There was no cor pulmonale, 
cyanosis or clubbing of the extremities, or productive cough 
or sputum.  The veteran reported shortness of breath when 
climbing a flight of stairs.  The examiner indicated that 
there was no present sign or symptoms of an infectious 
process.  Current chest x-rays were noted to be normal.  

Thereafter, the veteran was also afforded a sinus examination 
in December 1994.  At that time, the veteran reported having 
frequent nasal congestion and sinus pressure headaches.  
Physical examination did not reveal frontal or maxillary 
sinus tenderness.  Examination of the external nose, septum, 
floor of the nose, inferior meatus, inferior turbinates, and 
middle meati were normal.  The right and left nasal cavities 
revealed swollen turbinates and the middle turbinates were 
moderately swollen, right more than left.  In addition, the 
spheno-ethmoidal recess, olfactory area, superior turbinates, 
and paranasal sinuses were normal.  Current sinus x-rays were 
normal.  The diagnosis was allergic rhinitis.  

In a January 1996 rating decision, the veteran was granted a 
10 percent rating for asthma/bronchitis effective December 
12, 1988.  Thus, the veteran was assigned a staged rating, as 
previously discussed, in that rating decision.  

Records from the Arizona State Department of Corrections 
dated through 1996 showed that the veteran reported having 
congested sinuses and indicated that Actifed made him sleepy.  
Thereafter, the veteran was given Sudafed.  

In August 1997, the veteran was afforded a VA respiratory 
examination.  Physical examination revealed that the left 
tympanic membrane was red.  Both nostrils were edematous and 
occluded.  The chest was clear and chest x-rays were 
negative.  The impression was mild disease.  It was indicated 
that the veteran had mild asthma.  It was further noted that 
the veteran's sinusitis might have been aggravating his 
asthma and should be better controlled.  Pulmonary function 
testing revealed that the veteran reported having a 
productive cough, but rare wheezing.  Pulmonary function 
testing, bronchodilator spirometry, without medication 
revealed FEV-1 of 85 percent of predicted and FEV/FVC of 75 
percent.  After medication, FEV-1 was 97 percent of predicted 
and FEV/FVC was 82 percent.  The examiner noted that the 
veteran had mild impairment and that "low volumes favor 
restriction."

In September 1997, the veteran was afforded a VA trachea and 
bronchi examination.  The examiner noted that the claims file 
had been reviewed.  Examination of the ears revealed some wax 
in both canals which was removed.  The tympanic membranes 
appeared normal; the Weber lateralized to the right.  The 
nasal septum was deviated to the right.  The Rinne was 
positive and a soft whisper was heard bilaterally.  There was 
considered edema of the nasal turbinates, which, however, 
shrunk moderately under the influence of medication.  Tonsils 
were absent.  The veteran was unable to undergo the mirror 
examination because of gagging.  There was some suggestive 
sinus tenderness, especially of the frontal and maxillary 
sinuses.  There was also tenderness of the temporomandibular 
joint capsules, of the muscles of mastication, and of the 
coronoid processes of the mandible.  There was diffuse 
bilateral parotid hypertrophy.  It was noted that a coronal 
computerized tomographic scan of the sinuses done in 
conjunction with the examination showed two small mucous 
retention cysts or polyps in the alveolar recess of the right 
maxillary sinus.  All other aspects of the study were normal.  

The examiner's impression was reactive airway disease with 
allergic rhinitis and asthma; temporomandibular joint 
dysfunction syndrome; deviation of nasal septum with airway 
obstruction; and snoring problem.  The examiner noted that 
the presence of two small cysts or polyps in the right 
maxillary sinus suggested previous disease.  This degree of 
abnormality was noted to be normally asymptomatic without 
requiring intervention and did not imply significant current 
sinus disease.  In further evaluations, the examiner noted 
that routine sinus x-rays should not be ordered.  The coronal 
computerized tomographic scan was the only satisfactory 
evaluation instrument.  

Lay statements were receiving in January 1998 from 
individuals sharing the veteran's housing area at the Arizona 
State Department of Corrections.  In sum, they indicated that 
the veteran snored loudly while he slept and appeared to have 
sleep apnea.  

Records from the Arizona State Department of Corrections 
dated through 1998 revealed that the veteran was treated for 
pneumonia and chronic obstructive pulmonary disorder.  He was 
also treated for an ear infection and was diagnosed as having 
recurrent otitis with ear drainage.  A computerized 
tomography scan was performed which did not show evidence of 
mastoiditis.  

In April 1999, the veteran was afforded a VA respiratory 
examination.  At that time, the veteran reported that he used 
an inhaler and was taking albuterol and Nasalcrom.  He 
reported wheezing, especially in dusty weather, as well as 
daily coughing and clear sputum production.  He alleged that 
he was exposed to Asbestos during service.  The examiner 
reviewed the veteran's history.  Physical examination 
revealed that respirations were 12.  His head was normal 
cephalic, but he had rhinophyma of the nose.  There was 
slight maxillary tenderness.  Eyes revealed minimal AV 
Nichevel and no arterial narrowing.  Examination of the ears 
revealed cerumen on the left.  Drums were within normal 
limits bilaterally.  Chest examination revealed that there 
was increased AP diameter of the chest. The lungs were clear 
to percussion and auscultation.  Examination of the heart 
revealed no clinical cardiomegaly and rhythm was regular.  
There was no murmur, rub, or gallop.  The pertinent diagnoses 
were chronic bronchitis and reactive airway disease with 
normal current pulmonary function testing; history of 
sinusitis; and allergic rhinitis, under control.  A repeat 
pulmonary function test was ordered.  Pulmonary function 
testing revealed that the veteran reported having a non-
productive cough and rare wheezing.  Pulmonary function 
testing, bronchodilator spirometry, without medication 
revealed FEV-1 of 87 percent of predicted and FEV/FVC of 74 
percent.  After medication, FEV-1 was 92 percent of predicted 
and FEV/FVC was 81 percent.  The provisional diagnoses were 
chronic bronchitis and reactive airway disease.  The 
examiner's impression was "good study."  Blood gas testing 
was noted to be normal.

An April 1999 ear examination revealed the presence of 
tympanic membranes that were essentially unremarkable and ear 
canals showed no evidence of infection.  A normal amount of 
wax was present in both canals.  The Weber lateralizes to the 
right.  The Rinne was positive; a fairly soft whisper was 
heard in each ear.  The nasal septum was deviated with some 
partial airway obstruction.  The examiner was unable to do 
the mirror examination because of gagging, but the examiner 
noted some redness of the arytenoid region of the larynx and 
hypopharynx.  There was also some redness of the nasal 
mucosa.  There was tenderness of the retromandibular lymph 
nodes on the left side and there was some mild bilateral 
tenderness of the temporomandibular joint capsules.  There 
was also some tenderness of the coronoid processes of the 
mandible and of the pterygoid muscles, although not 
particularly of the masseters.  Other otolaryngeal findings 
were unremarkable.  The impression was no clinically active 
ear infection; reactive airway disease with allergic 
rhinitis; asthma by history; deviation of nasal septum with 
partial airway obstruction; temporomandibular dysfunction 
syndrome; and chronic laryngopharyngitis due to 
gastroesophageal reflux.  The examiner indicated that the 
findings were essentially unchanged since the August 1997 
examination.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

During the course of the veteran's appeal, the regulations 
governing ratings for respiratory disorders was revised 
effective October 7, 1996.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this regard, 
the Board notes that recently, in the case of Rhodan v. West, 
12 Vet. App. 55 (1998), the Court essentially held that in 
view of the effective date rule contained in 38 U.S.C. § 
5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply the effective date of revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court held that for any 
date prior to the effective date of revised regulations, the 
Board could not apply the revised rating schedule to a claim.


The Veteran's Dissatisfaction with the Initial Rating 
Assigned
Following a Grant of Service Connection for Asthma/Bronchitis

The veteran's asthma/bronchitis must be considered under 
Diagnostic Codes 6600 and 6602.  The new version may only be 
applied from October 7, 1996 and thereafter.  Rhodan.  Thus, 
the proper rating prior to December 12, 1988 must be 
considered under the old criteria.  

The old criteria, in effect prior to October 7, 1996, 
provided that a 10 percent rating was warranted when the 
chronic bronchitis was moderate with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales.  A 30 percent rating was warranted when 
chronic bronchitis was moderately severe with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  38 C.F.R. § 4.97, Code 6600 (1995).  In the 
alternative, the veteran's asthma/bronchitis may be evaluated 
as bronchial asthma under Diagnostic Code 6602 of the VA 
Rating Schedule.  Under these criteria, in effect prior to 
October 7, 1996, a 10 percent evaluation was warranted for 
mild paroxysms of asthmatic type breathing, characterized by 
high pitched expiratory wheezing and dyspnea, occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent evaluation required moderate, rather 
frequent asthma attacks (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
38 C.F.R. § 4.97, Code 6602 (1995).  

As noted above, the veteran was assigned a non-compensable 
rating effective March 24, 1983 until December 11, 1988.  In 
order for a 10 percent rating under Diagnostic Code 6600 to 
have been warranted during that period of time, under the old 
version which was effective during that period of time, the 
evidence would have to show that his respiratory disorder was 
moderate with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  During 
the period of time in question, the veteran did not manifest 
the required criteria.  He exhibited some coughing on 
examination, but the other symptomatology set forth in 
Diagnostic Code 6600 were not objectively shown on 
examination or in the clinical records.  

Alternatively, under Diagnostic Code 6602, in order for a 10 
percent rating to have been warranted for the time period in 
question, the evidence would have to show that the veteran 
had mild paroxysms of asthmatic type breathing, characterized 
by high pitched expiratory wheezing and dyspnea, occurring 
several times a year with no clinical findings between 
attacks.  According to the evidence of record, these symptoms 
were not shown during this time period.  Although the veteran 
complained of symptomatology including dyspnea, upon 
objective examination, he did not exhibit such 
symptomatology.  Thus, the schedular criteria for a 
compensable rating for asthma/bronchitis for the period of 
March 24, 1983 to December 11, 1988 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Part 4, Diagnostic Code 6600-6602 (1995).  




Increased Rating for Maxillary Sinusitis and Rhinitis

The veteran's maxillary sinusitis and rhinitis must be 
considered under the pertinent diagnostic codes.  The new 
version may only be applied from October 7, 1996 and 
thereafter.  Rhodan.  

The veteran's sinus disorder was originally rated under the 
old criteria under Diagnostic Codes 6513-6501.  Diagnostic 
Code 6513 governed ratings for rhinitis and Diagnostic Code 
6501 was rated analogously to Diagnostic Code 6514 for 
ethmoid, frontal, and sphenoid sinusitis.  Effective October 
7, 1996, Diagnostic Code 6501 was discontinued, and now, 38 
C.F.R. § 4.97 includes new rating criteria for chronic 
rhinitis and maxillary sinusitis, which may be found at 
Diagnostic Codes 6513 and 6522.  Maxillary sinusitis and 
allergic rhinitis are to be evaluated under the General 
Rating Formula for Sinusitis and the General Rating Formula 
for Allergic Rhinitis.  38 C.F.R. § 4.97, Diagnostic Codes 
6513 and 6522 (1999).  

Prior to October 7, 1996, under the old criteria, under 
Diagnostic Code 6501, a 10 percent rating was warranted for 
atrophic rhinitis causing definite atrophy of the intranasal 
structure and moderate secretion.  Under Diagnostic Code 
6513, a 10 percent rating was warranted for moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  

The Board will initially consider if a compensable rating was 
warranted prior to October 7, 1996.  In order for a 10 
percent rating to be warranted under Diagnostic Code 6501 
prior to October 7, 1996, the evidence would have to show 
that the veteran's nasal disorder caused definite atrophy of 
the intranasal structure and moderate secretion.  The medical 
evidence of record shows persistent complaints of nasal 
congestion and swollen turbinates in the nasal cavities, but 
objectively, there was no definite atrophy of the intranasal 
structure.  Examination of the external nose, septum, floor 
of the nose, inferior meatus, inferior turbinates, middle 
meati, spheno-ethmoidal recess, olfactory area, superior 
turbinates, and paranasal sinuses were normal.  Thus, the 
criteria for a compensable rating under Diagnostic Code 6501 
are not met.  In order for a 10 percent rating to be 
warranted under Diagnostic Code 6513 prior to October 7, 
1996, the evidence would have to show moderate sinusitis with 
discharge or crusting or scabbing, infrequent headaches.  A 
review of the evidence reflects that although the veteran 
reported sinus headaches, his sinusitis was not productive of 
discharge, crusting, or scabbing as shown on objective 
findings.  Thus, the schedular criteria for a compensable 
rating for maxillary sinusitis and rhinitis to be assigned 
prior to October 7, 1996, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Part 4, 
Diagnostic Code 6513-6501 (1995).  

The Board will also consider if a compensable rating is 
warranted effective October 7, 1996.  In that regard, both 
versions of the rating criteria must be considered.  Rhodan.  
In order for a 10 percent rating to be warranted under 
Diagnostic Code 6501 prior to October 7, 1996, the evidence 
dated after October 6, 1996, would have to show that the 
veteran's nasal disorder caused definite atrophy of the 
intranasal structure and moderate secretion.  Although the 
veteran complains of nasal congestion, moderate secretion is 
not shown on examinations.  Likewise, there is no evidence of 
definite atrophy of the intranasal structure.  Thus, the 
criteria for a compensable rating under Diagnostic Code 6501 
are not met.  In order for a 10 percent rating to be 
warranted under Diagnostic Code 6513, the evidence would have 
to show moderate sinusitis with discharge or crusting or 
scabbing, infrequent headaches.  A review of the evidence 
reflects that although the veteran reports sinus headaches, 
his sinusitis is not productive of discharge, crusting, or 
scabbing as shown on objective findings.  It is primarily 
manifested by edema, tenderness, and redness.  Thus, the 
schedular criteria for a compensable rating for maxillary 
sinusitis and rhinitis under the criteria in effect prior to 
October 7, 1996, to be assigned after October 6, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.97, Part 4, Diagnostic Code 6513-6501 
(1995).  

As of October 7, 1996, under the new criteria, Diagnostic 
Code 6513 indicates that a 10 percent rating will be assigned 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  In reviewing the evidence 
dated after October 6, 1996, there is no evidence showing 
that the veteran's sinusitis meets the new criteria for a 10 
percent rating under Diagnostic Code 6513.  His sinusitis is 
noted to be under control and there is no evidence showing 
that it causes any incapacitating episodes requiring 
prolonged antibiotic treatment or non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  The veteran's complaints of headaches, tenderness, 
and congestion are duly noted, but the objective evidence 
does not show that the veteran suffers from the described 
"episodes" contemplated under the new criteria.  

As of October 7, 1996, under the new criteria, Diagnostic 
Code 6522 indicates that a 10 percent rating will be assigned 
for allergic or vasomotor rhinitis manifested by no polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side; allergic 
or vasomotor rhinitis manifested by polyps warrants a 30 
percent rating.

A review of the recent evidence shows that a coronal 
computerized tomographic scan of the sinuses was done in 
conjunction with the September 1997 VA examination.  This 
testing revealed two small mucous retention cysts or polyps 
in the alveolar recess of the right maxillary sinus.  The 
examiner noted that the presence of the two small cysts or 
polyps in the right maxillary sinus suggested previous 
disease, but that this degree of abnormality would normally 
be asymptomatic without requiring intervention and did not 
imply significant current sinus disease.  

The Board notes that despite the examiner's comments 
regarding the fact that the cysts/polyps are likely to be 
asymptomatic, the new rating code provides under Diagnostic 
Code 6522 that rhinitis manifested by polyps warrants a 30 
percent rating.  As such, the Board finds that a 30 percent 
rating is warranted under the new rating criteria.  The Board 
notes that a 30 percent rating is the maximum rating under 
the code.  However, by analogy, the veteran may get a higher 
rating of 50 percent if he demonstrates that rhinoscleroma is 
present.  However, this is not established by the medical 
records.  Accordingly, the schedular criteria for a rating of 
30 percent, but not more for maxillary sinusitis and 
rhinitis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.97, Part 4, Diagnostic Code 6522 (1999).


ORDER

Entitlement to a compensable rating for asthma/bronchitis for 
the period of March 24, 1983 to December 11, 1988, is denied.  

Entitlement to a compensable rating for maxillary sinusitis 
and rhinitis under the criteria in effect prior to October 7, 
1996, to be assigned after October 6, 1996, is denied.  

Entitlement to a 30 percent evaluation for maxillary 
sinusitis and rhinitis under the criteria in effect as of 
October 7, 1996, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

In a January 1996 rating decision, service connection was 
granted for lumbosacral disc disease, rated as 10 percent 
disabling effective from December 12, 1988.  The veteran 
timely appealed that determination.  As previously noted, 
according to Fenderson, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Thus, the issue appealed by the veteran was "the 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection for lumbosacral disc 
disease.  

In a subsequent May 1999 rating decision, a 60 percent rating 
for lumbosacral disc disease, rated as 60 percent disabling, 
was assigned effective from August 29, 1997.  This grant of a 
60 percent rating was based on an August 1997 VA examination 
as well as medical records dated in 1998 from the Arizona 
State Prison.  The RO indicated that this action satisfied 
the veteran's claim.  As such, the veteran's back disability 
was not addressed in any subsequent supplemental statement of 
the case.  However, the Board notes that the veteran was only 
granted 60 percent effective from August 1997.  The veteran 
is seeking a higher 100 percent rating effective from 
December 12, 1988, the effective date of service connection.  
As such, his appeal was not satisfied by the action taken in 
the May 1999 rating decision.

In addition, the Board notes that the veteran was reexamined 
by the VA in April 1999.  This examination was never reviewed 
with regard to the veteran's claim.  Likewise, an undated 
(but apparently prepared after December 1998) medical report 
of Horace Noland, M.D., was also not reviewed.  Moreover, 
after the veteran's appeal was transferred to the Board, he 
submitted additional evidence pertaining to his back claim.  
The veteran did not waive RO review of this evidence prior to 
its submission to the Board.  According to 38 C.F.R. § 
20.1304(c) (1999), any pertinent evidence submitted by the 
veteran which is accepted by the Board under the provisions 
of this section, as well as any such evidence referred to the 
Board by the originating agency under § 19.37(b) (1999), must 
be referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the veteran (or his 
representative) or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
veteran has not waived his procedural right of initial review 
of the additional evidence in writing.  

The Board notes that the RO must review all of the evidence 
of record, to include the aforementioned evidence, in 
conjunction with the veteran's claim.  When the RO considers 
the veteran's claim, the RO must consider staged ratings.  If 
the veteran is not granted a total schedular rating effective 
from the date of service connection, he must be issued a 
supplemental statement of the case which addresses all 
evidence submitted subsequent to the last supplemental 
statement of the case which addressed the back disability, 
which was the November 1997 supplemental statement of the 
case. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

The RO should readjudicate the issue of: 
the veteran's dissatisfaction with the 
initial 10 percent rating assigned 
effective from December 12, 1988 
following a grant of service connection 
for lumbosacral disc disease and the 
subsequent 60 percent rating assigned 
effective from August 29, 1997.  The RO 
must review all of the evidence of 
record, to include the April 1999 VA 
examination, the report of Dr. Noland, 
and the evidence recently received by the 
Board in September 1999, in conjunction 
with the veteran's claim.  When the RO 
considers the veteran's claim, the RO 
must consider staged ratings.  If the 
veteran is not granted a total schedular 
rating effective from the date of service 
connection, he must be issued a 
supplemental statement of the case which 
addresses all evidence submitted 
subsequent to the last supplemental 
statement of the case which addressed the 
back disability, which was the November 
1997 supplemental statement of the case, 
as well as a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals






